UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from N/A to N/A Commission file number: 000-23446 SUGARMADE, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 94-3008888 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2280 Lincoln Avenue, Suite 200, San Jose CA (Address and of principal executive offices) (Zip Code) 888-747-6233 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ At February 12, 2013 there were 10,538,526 shares outstanding of the issuer’s common, the only class of common equity. Transitional Small Business Disclosure Format (Check one): YesoNoþ SUGARMADE, INC. FORM 10-Q FOR THE PERIOD ENDED DECEMBER 31, 2012 TABLE OF CONTENTS PART I: Financial Information Item 1 – Financial Statements 2 Condensed Consolidated Balance Sheets (unaudited) as of December 31, 2012 and June 30, 2012 2 Condensed Consolidated Statements of Operations (unaudited) for the three and six months ended December 31, 2012 and 2011 3 Condensed Consolidated Statements of Cash Flows (unaudited) for the six months ended December 31, 2012 and 2011 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 21 Item 4 – Controls and Procedures 21 PART II: Other Information Item 1 – Legal Proceedings 22 Item 1A – Risk Factors 22 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3 – Defaults upon Senior Securities 28 Item 4 – Mine Safety Disclosures 28 Item 5 – Other Information 28 Item 6 – Exhibits 29 Signatures 30 Exhibits Back to Table of Contents SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-Q includes forward-looking statements. Forward-looking statements are those that predict or describe future events or trends and that do not relate solely to historical matters. You can generally identify forward-looking statements as statements containing the words "believe," "expect," "will," "anticipate," "intend," "estimate," "project," "plan," "assume" or other similar expressions, or negatives of those expressions, although not all forward-looking statements contain these identifying words. All statements contained or incorporated by reference in this quarterly report regarding our future strategy, future operations, projected financial position, estimated future revenues, projected costs, future prospects, the future of our industry and results that might be obtained by pursuing management's current plans and objectives are forward-looking statements. You should not place undue reliance on our forward-looking statements because the matters they describe are subject to known and unknown risks, uncertainties and other unpredictable factors, many of which are beyond our control. Our forward-looking statements are based on the information currently available to us and speak only as of the date on the cover of this quarterly report, or, in the case of forward-looking statements in documents incorporated by reference, as of the date of the date of the filing of the document that includes the statement. New risks and uncertainties arise from time to time, and it is impossible for us to predict these matters or how they may affect us. Over time, our actual results, performance or achievements will likely differ from the anticipated results, performance or achievements that are expressed or implied by our forward-looking statements, and such difference might be significant and materially adverse to our security holders. We do not undertake and specifically decline any obligation to update any forward-looking statements or to publicly announce the results of any revisions to any statements to reflect new information or future events or developments. We have identified some of the important factors that could cause future events to differ from our current expectations and they are described in this quarterly report under the caption "Risk Factors," below, and elsewhere in this quarterly report which you should review carefully. Please consider our forward-looking statements in light of those risks as you read this quarterly report. 1 Back to Table of Contents Sugarmade, Inc. and Subsidiary Condensed Consolidated Balance Sheets December31, 2012 (Unaudited) June 30, Assets Current assets: Cash $ $ Accounts receivable, net Inventory, net Other current assets Total current assets Equipment, net Other assets $ $ Liabilities and Stockholders' Deficiency Current liabilities: Note payable due to bank $ $ Accounts payable and accrued liabilities Accrued interest, including amounts due to related parties of$14,408 - Notes payable due to shareholder - Accrued compensation and personnel related payables Production line of credit - Total current liabilities Convertible notes payable, net - Convertible notes payable to related parties, net - Total liabilities Stockholders’ deficiency: Preferred stock ($0.001 par value, 10,000,000 shares authorized, none issued and outstanding) - - Common stock ($0.001 par value, 300,000,000 shares authorized, 10,538,526 shares issued and outstanding; 10,288,526 at June 30, 2012) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 2 Back to Table of Contents Sugarmade, Inc. and Subsidiary Condensed Consolidated Statements of Operations (Unaudited) For the three months ended December31, For the six months ended December31, Revenues, net $ Cost of goods sold: Materials and freight costs Provision for inventory obsolescence - - Total cost of goods sold Gross Margin (loss) Operating expenses: Selling, general and administrative expenses Amortization of license and supply agreement - - Total operating expenses Loss from operations ) Non-operating income (expense): Interest expense: Related parties ) Other ) - ) - Total Interest Expense ) Interest income: Other Total non-operating income (expense) ) ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding used in computing netloss per share The accompanying notes are an integral part of these condensed consolidated financial statements 3 Back to Table of Contents Sugarmade, Inc. and Subsidiary Condensed Consolidated Statements of Cash Flows (Unaudited) For the six months ended December 31, 2012 and 2011 Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash flows from operating activities: Amortization of license and supply agreement - Depreciation expense Share based compensation Issuance of common stock for services Issuance of warrants with convertible notes - Changes in operating assets and liabilities: Certificate of deposit - ) Accounts receivable ) Inventory ) ) Other assets ) ) Accounts payable and accrued liabilities ) Accrued interest - Accrued compensation and personnel related payables Net cash flows used in operating activities ) ) Investing activities: Additions to equipment - ) Additions to certificate of deposit - ) Net cash flows used in investing activities - ) Financing activities: Borrowings from note payable to bank - Borrowings from production line of credit - Proceeds from issuance of convertible notes payable - Proceeds from issuance of convertible notes payable to related parties - Issuance of notes payable - Net cash flows from financing activities Net change in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 4 Back to Table of Contents Sugarmade, Inc. and Subsidiary Notes to Unaudited Condensed Consolidated Financial Statements December 31, 2012 1. Summary of significant accounting policies Nature of business Sugarmade, Inc. (hereinafter referred to as “we”, “us” or “the/our Company”) is a publicly traded company incorporated in the state of Delaware.Our previous legal name was Diversified Opportunities, Inc.Our Company, Sugarmade, Inc. operates through our subsidiary, Sugarmade, Inc., a California corporation (“Sugarmade-CA”).Our Company is principally engaged in the business of marketing and distributing environmentally friendly non-tree-based paper products.We are parties to an Exclusive License and Supply Agreement (“LSA”) with Sugar Cane Paper Company (“SCPC”), a company located in the People’s Republic of China.SCPC and their contract suppliers produce our products and is a holder of intellectual property rights and patents in the area of developing and manufacturing paper from non-wood sources.We also obtained the rights (within the designated territories) to the Sugarmade brand name and trademarks.Sugarmade-CA’s primary product is 100% tree-free copy paper in various sizes, however our Company plans to offer other tree-free paper products in the future. Basis of presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the United States Securities and Exchange Commission for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, or cash flows.It is management's opinion however, that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statement presentation. The results for the interim period are not necessarily indicative of the results to be expected for the full year. These financial statements should be read in conjunction with our Company’s Annual Report on Form 10-K for the year ended June 30, 2012, which contains our audited financial statements and notes thereto, together with the Management’s Discussionand Analysis of Financial Condition and Results of Operation, for the period ended June 30, 2012. The interim results for the period ended December 31, 2012 are not necessarily indicative of the results for the full fiscal year. Principles of consolidation The condensed consolidated unaudited financial statements include the accounts of our Company and its wholly-owned subsidiary, Sugarmade-CA.All significant intercompany transactions and balances have been eliminated in consolidation. Going concern The Company sustained continued operating losses during the six months ended December 31, 2012 and for the year ended June 30, 2012. The Company’s continuation as a going concern is dependent on its ability to generate sufficient cash flows from operations to meet its obligations, in which it has not been successful, and/or obtaining additional financing from its shareholders or other sources, as may be required. Our condensed consolidated financial statements have been prepared assuming that we will continue as a going concern.Such assumption contemplates the realization of assets and satisfaction of liabilities in the normal course of business. However, our auditors raised concerns about our ability to continue as a going concern in their opinion on our financial statements at and for the year ended June 30, 2012.These condensed consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result should the Company be unable to continue as a going concern. Management is endeavoring to increase revenue generating operations. While priority is on generating cash from operations through the sale of the Company’s products, management is also seeking to raise additional working capitalthrough various financing sources, including the sale of the Company’s equity and/or debt securities, which may not be available on commercially reasonable terms to our Company, or which may not be available at all. If such financing is not available on satisfactory terms, we may be unable to continue our business as desired and our operating results will be adversely affected.In addition, any financing arrangement may have potentially adverse effects on us and/or our stockholders. Debt financing (if available and undertaken) will increase expenses, must be repaid regardless of operating results and may involve restrictions limiting our operating flexibility.If we issue equity securities to raise additional funds, the percentage ownership of our existing stockholders will be reduced and the new equity securities may have rights, preferences or privileges senior to those of the current holders of our common stock. 5 Back to Table of Contents Sugarmade, Inc. and Subsidiary Notes to Unaudited Condensed Consolidated Financial Statements December 31, 2012 Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires our management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ significantly from those estimates. Revenue recognition We recognize revenue in accordance with Financial Accounting Standards Board Accounting Standards Codification (“FASB ASC”) No. 605, Revenue Recognition. Revenue is recognized when we have evidence of an arrangement, a determinable fee, and when collection is considered to be probable and products are delivered. This generally occurs upon shipment of the merchandise, which is when legal transfer of title occurs. In the event that final acceptance of our product by the customer is uncertain, revenue is deferred until all acceptance criteria have been met. We currently have a consignment arrangement with two of our customers. We record revenue on consignment goods when the consigned goods are sold by the consignee and all other above mentioned revenue recognition criteria have been satisfied. Cash deposits received in connection with the sales of our products prior to their being delivered is recorded as deferred revenue. During the year ended June 30, 2012, we became aware of quality issues surrounding our copy paper products. We were able to trace the reported problems with paper quality back to manufacturing issues with our third party contract manufacturer. Our Company has since implemented additional quality assurance procedures both during and at the completion of the production processes. During the six months ended December 31, 2012, our Company had limited sales as we continued producing and delivering replacement product, in addition to disposing of the product containing the quality issues. For the three months ended December 31, 2012, we sold the majority of our sub-quality paper to a third party wholesaler specializing in the liquidation of excess inventory. As we had recorded an inventory reserve for this product, we recognized revenue with no corresponding cost of goods sold. Cash From time to time, we may maintain bank balances in interest bearing accounts in excess of the $250,000 currently insured by the Federal Deposit Insurance Corporation for interest bearing accounts (there is currently no insurance limit for deposits in noninterest bearing accounts). We have not experienced any losses with respect to cash. Management believes our Company is not exposed to any significant credit risk with respect to its cash. Accounts receivable Accounts receivable are carried at their estimated collectible amounts, net of any estimated allowances for doubtful accounts. We grant unsecured credit to our customers deemed credit worthy. Ongoing credit evaluations are performed and potential credit losses estimated by management are charged to operations on a regular basis. At the time any particular account receivable is deemed uncollectible, the balance is charged to the allowance for doubtful accounts. Since we cannot necessarily predict future changes in the financial stability of our customers, we cannot guarantee that our allowance for doubtful accounts will be adequate. From time to time, we may have a limited number of customers with individually large amounts due. Any unanticipated change in a customer’s creditworthiness could have a material effect on our results of operations in the period in which such changes or events occurred. Accounts receivable at December 31, 2012 and June 30, 2012 was $18,527 and $18,700 (net of allowance for doubtful accounts of $1,220), respectively, all of which we expect to be collectible. 6 Back to Table of Contents Sugarmade, Inc. and Subsidiary Notes to Unaudited Condensed Consolidated Financial Statements December 31, 2012 Inventory Inventory consists of finished goods paper and paper-based products ready for sale and is stated at the lower of cost or market.We value inventories using the weighted average costing method.Our Company’s policy is to include as a part of inventory any freight incurred to ship the product from our contract manufactures to our warehouses.Outbound freights costs related to shipping costs to our customers are considered period costs and reflected in selling, general and administrative expenses.Outbound freight costs to customers totaled $27,865 and $28,285 for the three and six months ended December 31, 2012, respectively, and $12,400 for the three and six months ended December 31, 2011. We regularly review inventory and consider forecasts of future demand, market conditions and product obsolescence. If the estimated realizable value of our inventory is less than cost, we make provisions in order to reduce its carrying value to its estimated market value.During the fourth quarter of fiscal 2012, our Company became aware of quality issues surrounding its copy paper products.As a result of these quality issues, we determined that the historical inventory values were not realizable and we recorded a reserve for inventory obsolescence.During the three months ended December 31, 2012, we completed our review of the last batches of paper produced during the time the quality issues were discovered. This paper was held by our customer on a consignment arrangement. We determined it was necessary to replace this paper as it did not meet our quality standards and as a result, we recorded an additional reserve for inventory obsolescence totaling 40,851.As of December 31, 2012 and June 30, 2012, the balance for the inventory obsolescence reserve totaled $93,716 and $195,880, respectively. Other current assets Other current assets consist mainly of prepaid insurance, deposits and other related expenses. Equipment Equipment is stated at cost, less accumulated depreciation.Expenditures for maintenance and repairs are charged to expense as incurred.Items of equipment with costs greater than $1,500 are capitalized and depreciated on a straight-line basis over their estimated useful lives ranging from 3-7 years. Intangible assets We had intangible assets related to the exclusive license and supply agreement (“LSA”) with Sugar Cane Paper Company.During the year ended June 30, 2012, we performed a review of the LSA including estimations of the likely future cash flows to be derived from the LSA.Upon completing the review, it was management’s assessment that due to changes in our Company’s manufacturing process, enhancements to the product formulation and the limitations on the credit facility, the fair value of the intangible asset had been impaired to the level that the asset has negligible remaining value. As such, our Company recorded an impairment charge totaling $318,983 for the remaining value of the license and supply agreement as of June 30, 2012. Valuation of long-lived assets We evaluate long-lived assets for impairment whenever events or changes in circumstances indicate their net book value may not be recoverable. When such factors and circumstances exist, we compare the projected undiscounted future cash flows associated with the related asset or group of assets over their estimated useful lives against their respective carrying amount. Impairment, if any, is based on the excess of the carrying amount over the fair value, based on market value when available, or discounted expected cash flows, of those assets and is recorded in the period in which the determination is made.As noted above, for the year ended June 30, 2012, it was determined that the carrying value of our intangible assets should be zero and we recorded an impairment charge for the full carrying value. 7 Back to Table of Contents Sugarmade, Inc. and Subsidiary Notes to Unaudited Condensed Consolidated Financial Statements December 31, 2012 Income taxes We provide for federal and state income taxes currently payable, as well as for those deferred due to timing differences between reporting income and expenses for financial statement purposes versus tax purposes. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted income tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect of a change in income tax rates is recognized as income or expense in the period that includes the enactment date. The accounting guidance for uncertainties in income tax prescribes a comprehensive model for the financial statement recognition, measurement, presentation, and disclosure of uncertain tax positions taken or expected to be taken in income tax returns. The Company recognizes a tax benefit from an uncertain tax position in the financial statements only when it is more likely than not that the position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits and a consideration of the relevant taxing authority's widely understood administrative practices and precedents. Stock based compensation Stock based compensation cost is measured at the date of grant, based on the calculated fair value of the stock-based award, and will be recognized as expense over the employee’s requisite service period (generally the vesting period of the award).We estimate the fair value of employee stock options granted using the Black-Scholes-Merton Option Pricing Model. Key assumptions used to estimate the fair value of stock options will include the exercise price of the award, the fair value of our common stock on the date of grant, the expected option term, the risk free interest rate at the date of grant, the expected volatility and the expected annual dividend yield on our common stock. We use comparable public company data among other information to estimate the expected price volatility and the expected forfeiture rate.Non-employee stock grant costs are measured and recognized upon completion of performance and tied to the contractual obligations of the parties we transact with. Loss per share We calculate basic earnings per share (“EPS”) by dividing our net loss by the weighted average number of common shares outstanding for the period, without considering common stock equivalents. Diluted EPS is computed by dividing net income or net loss by the weighted average number of common shares outstanding for the period and the weighted average number of dilutive common stock equivalents, such as options and warrants. Options and warrants are only included in the calculation of diluted EPS when their effect is dilutive. Fair value of financial instruments The Company follows guidance for accounting for fair value measurements of financial assets and financial liabilities and for fair value measurements of nonfinancial items that are recognized or disclosed at fair value in the financial statements on a recurring basis. Additionally, the Company adopted guidance for fair value measurement related to nonfinancial items that are recognized and disclosed at fair value in the financial statements on a nonrecurring basis. The guidance establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to measurements involving significant unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are as follows: ● Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities that the Company has the ability to access at the measurement date. ● Level 2 inputs are inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly. ● Level 3 inputs are unobservable inputs for the asset or liability. The level in the fair value hierarchy within which a fair measurement in its entirety falls is based on the lowest level input that is significant to the fair value measurement in its entirety. 8 Back to Table of Contents Sugarmade, Inc. and Subsidiary Notes to Unaudited Condensed Consolidated Financial Statements December 31, 2012 Advertising We expense advertising costs as incurred. Advertising and promotion totaled $4,542 and $6,709 during the three and six months ended December 31, 2012.For the three and six months ended December 31, 2011, advertising and promotions totaled $7,243 and $9,439, respectively.We have no existing arrangements under which we provide or receive advertising services from others for any consideration other than cash. Concentration Customers For the three and six months ended December 31, 2012, our Company earned net revenues of $65,716 and $113,924, respectively.A significant portion of our Company’s revenue is derived from a small number of customers. For the three and six months ended December 31, 2012, sales to three of our Company’s customers accounted for 83% and 90% of net sales, respectively. Suppliers For the three and six months ended December 31, 2012, all of our tree free paper products were purchased from SCPC and their contract manufacturers. Litigation From time to time, we may become involved in disputes, litigation and other legal actions. We estimate the range of liability related to any pending litigation where the amount and range of loss can be estimated. We record our best estimate of a loss when the loss is considered probable. Where a liability is probable and there is a range of estimated loss with no best estimate in the range, we record a charge equal to at least the minimum estimated liability for a loss contingency when both of the following conditions are met: (i) information available prior to issuance of the financial statements indicates that it is probable that an asset had been impaired or a liability had been incurred at the date of the financial statements and (ii) the range of loss can be reasonably estimated. Recently issued and adopted accounting pronouncements Accounting standards promulgated by the Financial Accounting Standards Board (“FASB”) are subject to change.Changes in such standards may have an impact on our Company’s future financial statements.The following are a summary of recent accounting developments. In June 2011, the FASB, issued Accounting Standards Update (“ASU”), 2011-05, Comprehensive Income: Presentation of Comprehensive Income, which requires an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. It eliminates the option to present components of other comprehensive income as part of the statement of changes in stockholders' equity. The ASU does not change the items which must be reported in other comprehensive income, how such items are measured or when they must be reclassified to net income. This ASU is effective for interim and annual periods beginning after December 15, 2011. This ASU did not have a material impact on our consolidated financial statements. 9 Back to Table of Contents Sugarmade, Inc. and Subsidiary Notes to Unaudited Condensed Consolidated Financial Statements December 31, 2012 In May 2011, the FASB issued ASU 2011-04, Fair Value Measurement: Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs, which converges common fair value measurement and disclosure requirements in accordance with GAAP and International Financial Reporting Standards (“IFRS”). This ASU is effective for interim and annual periods beginning after December 15, 2011. Our adoption of this ASU did not have a material impact on our consolidated financial statements. 2. Acquisition of Sugarmade-CA and related financing activities On April 23, 2011, we entered into the Exchange Agreement with Sugarmade-CA.Under the terms of the Exchange Agreement, we acquired all of the outstanding stock of Sugarmade-CA (the "Exchange").Upon the closing of the Exchange on May 9, 2011, Sugarmade-CA became a wholly-owned subsidiary of our Company. Under the terms of the Exchange Agreement, Sugarmade-CA’s shareholders exchanged all of their shares of stock on a one-for-one basis for a total of 8,864,108 shares of our common stock.In connection with the Exchange Agreement and effective at the closing of the Exchange transaction, our previous three principal shareholders agreed to enter into a Share Cancellation Agreement pursuant to which 8,762,500 shares held by them were canceled or redeemed in exchange for our Company’s payment of $210,000, the issuance of 200,000 two-year warrants to purchase our common stock at $1.25 per share, and certain registration rights. Prior to the closing of the Exchange, our Company had no operations and was a “shell” company.Accordingly, the transaction was accounted as a reverse-merger and our financial statements reflect the financial position and operations of Sugarmade-CA for all periods presented as if it was the acquiring entity in the Exchange. 3. Note payable due to bank During October 2011, we entered into a revolving demand note (line of credit) arrangement with HSBC Bank USA, with a revolving borrowing limit of $150,000.The line of credit bears a variable interest rate of one quarter percent (0.25%) above the prime rate (3.25% as of December 31, 2012).This borrowing facility is renewed annually and our Company is required to maintain a separate demand deposit account with HSBC with a minimum balance equal to the outstanding borrowing.In the event the deposit account is not established or minimum balance maintained, HSBC can charge a higher rate of interest of up to 4.0% above prime rate.As of December 31, 2012, the loan’s interest rate was three and one half percent (3.5%) and HSBC has advanced $150,000.The note is payable on demand. 4. Production Line of Credit As part of our agreement with SCPC for a production line of credit, SCPC has provided our Company with access to a portion of the overall credit line to allow us to purchase product for inventory purposes, without the need for customer purchase orders as a requirement to order product from its contract manufacturer.This portion production line of credit will initially be set at $300,000, bear interest at 5% interest per quarter and a 4% usage charge, and require payment 30 days after receipt of funds from our customer.After a successful initial quarter, terms will be updated to $1 fee per case produced and 4% per quarter finance charge. The same repayment terms will remain in effect.As of December 31, 2012, the balance on the credit line totaled $274,300. 10 Back to Table of Contents Sugarmade, Inc. and Subsidiary Notes to Unaudited Condensed Consolidated Financial Statements December 31, 2012 5. Convertible note payables, net Between August 17, 2012 and December 31, 2012, our Company issued a total of $500,000 in convertible promissory notes to eleven accredited investors, one of which is a member of our Board of Directors and another was a former member of our Board of Directors. The convertible promissory notes must be repaid by our Company within 9 months from the date of issuance; accrue interest at the rate of 14%; and are subject to conversion at the election of the investors at such time as our Company has raised a minimum of $500,000 in a subsequent equity financing. The conversion price will be the lower of 80% of the per share purchase price paid for by the new investors in the subsequent financing, or $0.50 per share. Unless these promissory notes are converted or repaid earlier, our Company must pay the noteholders the amount of the then accrued interest on the three, six, and nine month anniversaries of the issue date. In connection with the issuance of the promissory notes, the investors in the aggregate received two-year warrants to purchase up to a total of 75,000 shares of common stock at $0.50 per share, and two-year warrants to purchase up to a total of 125,000 shares of common stock at $0.01 per share. For purposes of accounting for the detachable warrants issued in connection with the convertible notes, the fair value of the warrants was estimated using the Black-Scholes-Merton option pricing formula. The value of all warrants granted at the date of issuance totaled $91,705 and was recorded as a discount to the notes payable. The amount will be amortized over the nine month term of the respective convertible note as additional interest expense. For the three and six month periods ended December 31, 2012, the Company recorded interest expense related to convertible notes payable of $30,533, and $35,087, respectively. 6. Related party transactions On January 19, 2012, our Board of Directors approved a grant of 36,000 shares of our Company’s common stock (subject to a 1 year repurchase option by our Company) to Ed Roffman, a former director, for the provision of services to our Company in the areas of finance and public reporting. During the year ended June 30, 2012, our company recorded share based consulting expense totaling $66,900. The monthly expense was based on exercise prices ranging from $1.90 per share to $4.25 per share. The shares were issued in reliance upon the exemption from registration afforded by Section 4(2) of the Securities Act as transactions by an issuer not involving any public offering. Effective May 11, 2012, our Company entered into a Share Cancellation Agreement with Clifton Leung, a director and shareholder of our Company, pursuant to which Mr. Leung agreed to the cancellation of 500,000 shares of Company common stock held by him. In consideration for the cancellation, our Company agreed to pay Mr. Leung $5,000 representing a price of $0.01 per share of common stock. Our Company accounted for this transaction as a purchase and immediate retirement of treasury shares. Effective June 30, 2012, Mr. Leung forgave the amount owed to him from the share cancellation agreement. On August 17, 2012, the company issued a convertible note with warrants to Jim Jensen, a former director, in exchange for $25,000 short term loan to our Company. In connection with the issuance of the promissory note, Mr. Jensen received two-year warrants to purchase up to a total of 3,750 shares of common stock at $0.50 per share, and two-year warrants to purchase up to a total of 6,250 shares of common stock at $0.01 per share. The convertible promissory note must be repaid by our Company within 9 months from the date of issuance; accrues interest at the rate of 14%; and is subject to conversion at the election of the noteholder at such time as our Company has raised a minimum of $500,000 in a subsequent equity financing. The conversion price will be the lower of 80% of the per share purchase price paid for by the new investors in the subsequent financing, or $0.50 per share. Unless these promissory notes are converted or repaid earlier, our Company must pay the noteholder the amount of the then accrued interest on the three, six, and nine month anniversaries of the issue date. 11 Back to Table of Contents Sugarmade, Inc. and Subsidiary Notes to Unaudited Condensed Consolidated Financial Statements December 31, 2012 On September 6, 2012, our Company’s Board of Directors approved the repricing of options and warrants granted to employees, consultants and board members. The repriced options and warrants had exercise prices ranging from $1.25 to $3.73. A total of 1,245,000 vested and unvested options and warrants were amended to reduce the exercise price to $0.52 per share, based on the most recent closing price for our Company’s common stock prior to the approval of the re-pricing, which was deemed to be the fair market value as of that date. Three members of our board had a total of 325,000 options repriced to the lower exercise price. The Company incurred additional share based compensation costs totaling $6,250 related to the repriced options and will recognized over the options vesting period. On November 29, 2012, the Company entered into a Share Cancellation Agreement with Scott Lantz pursuant to which Mr. Lantz agreed to the cancellation of 354,722 of his shares of Company common stock. Mr. Lantz is the Chief Executive Officer, Chief Financial Officer and a Director of the Company. On November 30, 2012, our Company issued a convertible promissory note in the amount of $100,000 to Jonathan Leong, one of our directors, as part of a financing involving eleven accredited investors. The convertible promissory note must be repaid by our Company within 9 months from the date of issuance; accrues interest at the rate of 14%; and is convertible at the election of the note holder at such time as our Company has raised a minimum of $500,000 in equity in a subsequent equity financing, at the conversion price which is the lower of 80% of the per share purchase price paid for the securities by the investors in the subsequent financing, or $.50 per share.Unless this promissory note is converted or repaid earlier, our Company must pay the note holder the amount of the then accrued interest on the three month anniversary, six month anniversary, and nine month anniversary of the issue date. In connection with the issuance of the promissory notes, Mr. Leong received two-year warrants to purchase 15,000 shares of common stock at $.50 per share, and two-year warrants to purchase 25,000 shares of common stock at $.01 per share. 7. Stockholders’ equity Issuance of common stock and warrants for cash On March 7, 2012, our Company’s Board of Directors approved the sale of our Company’s common stock and warrants to purchase common stock at $2.25 per unit.Each unit consisted of (i) one share of our Company's common stock; and (ii) two-year term warrants to purchase the amount of shares of common stock equal to 80% of the number of units purchased.Each warrant was issued with a fixed exercise price of $0.01 per share.As of June 30, 2012, our Company raised $657,500 through the sale of 292,222 units and the commensurate exercise of 193,778 warrants for additional cash proceeds totaling $1,938.For the six months ended December 31, 2012, there were no additional stock issuances for cash. Issuance of common stock for services In May 2011, we issued 500,000 shares of common stock subject to repurchase provisions to an individual as consideration for consulting services. We recorded a prepaid stock compensation in connection with the shares granted totaling $400,000 based on the estimated value of the underlying shares of stock at the time of their issuance to the consultant. The grant was originally scheduled to vest evenly on a monthly basis over two years through May 2013, however our Company vested all of the remaining unvested shares in December 2011. The prepaid stock compensation from the grant was charged to operations at the fair market value of the vesting shares at the time of their vesting since the consultant’s performance was tied to the contractual vesting terms. Prepaid stock compensation was originally amortized proportionally over the expected vesting term of the shares at the time the shares were vested, with the difference being recorded as additional paid-in capital. For the year ended June 30, 2012, we recorded noncash charges totaling $1,547,000 in connection with this stock issuance. 12 Back to Table of Contents Sugarmade, Inc. and Subsidiary Notes to Unaudited Condensed Consolidated Financial Statements December 31, 2012 On January 19, 2012, our Company issued 36,000 shares of restricted common stock to one of its former board members in exchange for additional advisory services in the area of finance and financial reporting.The shares vest over one year and any unvested shares are subject to repurchase by our Company should the recipient cease to provide for the contracted services.For the six months ended December 31, 2012, our Company incurred a charge totaling $13,545 related to this issuance. On May 31, 2012, we issued 10,526 shares of restricted common stock to a public relations firm as part of their compensation for services in the area of public relations related strategy, processes and tactics.For the year ended June 30, 2012, our Company recorded noncash charges totaling $20,000 related to this issuance. On September 20, 2012, our Company issued 250,000 shares to a third party consultant in consideration for its services under the terms of a consulting agreement for investor relations and public communications services.For thesix months ended December 31, 2012, we recorded noncash charges totaling $85,000 in connection with this stock issuance based on previous day’s closing price for our common stock, which is deemed the fair market value as of that date. Share surrender and cancellation Effective May 11, 2012, our Company entered into a Share Cancellation Agreement with Clifton Leung, a director and shareholder of our Company, pursuant to which Mr. Leung agreed to surrender 500,000 shares of Company common stock held by him. In consideration for the surrender, our Company agreed to pay Mr. Leung $5,000 representing a price of $0.01 per share of common stock. Our Company accounted for this transaction as a repurchase and cancellation of common stock. Effective June 30, 2012, Mr. Leung forgave the amount owed to him from the share cancellation agreement. On November 29, 2012, the Company entered into a Share Cancellation Agreement with Scott Lantz pursuant to which Mr. Lantz agreed to the cancellation of 354,722 of his shares of Company common stock. Mr. Lantz is the Chief Executive Officer, Chief Financial Officer and a Director of the Company. In consideration for the surrender, our Company agreed to pay Mr. Lantz $10. Our Company accounted for this transaction as a repurchase of common stock previously issued to Mr. Lantz and recorded treasury stock on the date of the agreement. The shares were concurrently issued to certain third party investors who previously participated in the Company’s sale of common stock and warrants during the March-May 2012 fundraising. The Company measured the issuance based on the previous day’s closing market price of the common stock of $0.3210 per share and recorded $113,866 as contributed shares with a corresponding entry to additional paid in capital. Stock options On April 27, 2011, our Company’s Board of Directors approved the adoption of the 2011 Stock Option/Stock Issuance Plan (the “2011 Plan”) and reserved 1,500,000 shares of common stock for issuance under the 2011 Plan.The 2011 Plan provides for the issuance of both non-qualified stock options and incentive stock options (“ISOs”), and permitted grants to employees, non-employee directors and consultants of our Company.Generally, stock option grants under the 2011 Plan will vest over a period of up to four years and have a term not to exceed 10 years, although the Plan Administrator has the discretion to issue option grants with varying terms and vesting periods. As of December 31, 2012, we have a total of 1,133,462 incentive and nonqualified stock options granted and outstanding under the Plan. All of our outstanding options have terms of between five and ten years.During the three and six months ended December 31, 2012, we recognized share based compensation expense totaling $32,105­ and $73,692, respectively, related to stock options granted through that date. 13 Back to Table of Contents Sugarmade, Inc. and Subsidiary Notes to Unaudited Condensed Consolidated Financial Statements December 31, 2012 Other outstanding warrants We issued warrants to purchase up to 2,185,600 of our common stock in connection with the sale of our common stock during the year ended June 30, 2011 and issued warrants to purchase up to 40,000 shares of our common stock in connection with the sale of our common stock during the year ended June 30, 2012.We also have warrants to purchase 921,500 of our common stock outstanding as of December 31, 2012, issued to individuals providing consulting and advisory services to our Company.During the three and six months ended December 31, 2012, we recognized share based compensation expense related to these warrants totaling $17,556 and $31,338, respectively. Between August 17, 2012 and December 31, 2012, our Company issued a total of 200,000 warrants in conjunction with $500,000 in convertible promissory notes to eleven accredited investors, one of which was a member of our Board of Directors and another who is a former member of our Board of Directors. In connection with the issuance of the promissory notes, the investors in the aggregate received two-year warrants to purchase up to a total of 75,000 shares of common stock at $0.50 per share, and two-year warrants to purchase up to a total of 125,000 shares of common stock at $0.01 per share. The value of all warrants granted at the date of issuance totaled $91,705 and was recorded as a discount to the notes payable. The amount will be amortized over the nine month term of the respective convertible note as additional interest expense. For the three and six months ended December 31, 2012, we amortized $19,164 and $21,916, respectively, of discounts on note payable as interest expense. Outstanding warrants from all sources have terms ranging from two to five years with certain of the warrants carrying registration rights of the underlying shares of common stock. The number of shares of common stock subject to exercise and the exercise price of all options and warrants outstanding at December 31, 2012 is as follows: Shares Outstanding Weighted Average Exercise Price Shares Vested Expiration Fiscal Period $ 4th Qtr, 2013 3rdQtr, 2014 4th Qtr, 2014 1st Qtr, 2015 2nd Qtr. 2015 4th Qtr, 2016 1st Qtr, 2017 2nd Qtr. 2017 4th Qtr, 2021 1st Qtr, 2022 2nd Qtr, 2022 3rd Qtr, 2022 - 1st Qtr, 2023 14 Back to Table of Contents Sugarmade, Inc. and Subsidiary Notes to Unaudited Condensed Consolidated Financial Statements December 31, 2012 Stock based compensation Results of operations for the three and six months ended December 31, 2012 include share based compensation costs totaling $49,661 and $105,030, respectively, charged to selling, general and administrative expenses.For purposes of accounting for stock based compensation, the fair value of each option and warrant award is estimated on the date of grant using the Black-Scholes-Merton option pricing formula.The following weighted average assumptions were used for the calculations during the three months ended December 31, 2012: Expected life (in years) 3.74 years Weighted average volatility % Forfeiture rate % Risk-free interest rate % Expected dividend rate -
